BREWER, Circuit Justice.
I concur in the judgment of reversal on the ground that, wliatever of risk there was in the position occupied and the work done by the deceased at the time of the accident causing his death, was obvious, a.nd therefore assumed by him. lío special skill or knowledge was necessary to perceive the lull danger. Every man must be presumed 1 o know the effect of applying a brake to a wagon or car descending a grade, and to take such precautions against injury therefrom as he deems sufficient. So, whether the deceased got off ihe hand car voluntarily or involuntarily is immaterial. If ihe former, he chose to put himself in a place of danger; if the latter, it was because he failed to take suitable precautions against that checking of the hand car by the brake which he knew was likely to happen at any time, and tin* effect of which, he must also be presumed to have known. ■